Exhibit 10.3

 

EXECUTION VERSION

 



 

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

GCM GROSVENOR INC.

 

CF FINANCE INTERMEDIATE ACQUISITION, LLC

 

GROSVENOR CAPITAL MANAGEMENT HOLDINGS, LLLP

 

the several MEMBERS (as defined herein)

 

TRA PARTY REPRESENTATIVE (as defined herein) and

 

ANY OTHER MEMBERS OF GROSVENOR CAPITAL MANAGEMENT HOLDINGS, LLLP
FROM TIME TO TIME PARTY HERETO

 

Dated as of November 17, 2020

 



 

 

 

 

 

CONTENTS

 

  Page     Article I. Definitions 2       Section 1.1 Definitions 2 Section 1.2
Rules of Construction 10       Article II. Determination of Realized Tax Benefit
11       Section 2.1 Basis Adjustments; the Partnership 754 Election 11 Section
2.2 Basis Schedules 12 Section 2.3 Tax Benefit Schedules 12 Section 2.4
Procedures; Amendments 13       Article III. Tax Benefit Payments 14      
Section 3.1 Timing and Amount of Tax Benefit Payments 14 Section 3.2 No
Duplicative Payments 17 Section 3.3 Pro-Ration of Payments as Between the
Members 17 Section 3.4 Optional Estimated Tax Benefit Payment Procedure 18      
Article IV. Termination 19       Section 4.1 Early Termination of Agreement;
Breach of Agreement 19 Section 4.2 Early Termination Notice 21 Section 4.3
Payment Upon Early Termination 22       Article V. Subordination and Late
Payments 22       Section 5.1 Subordination 22 Section 5.2 Late Payments by the
Corporation 22       Article VI. Tax Matters; Consistency; Cooperation 23      
Section 6.1 Participation in the Corporation’s and the Partnership’s Tax Matters
23 Section 6.2 Consistency 23 Section 6.3 Cooperation 23       Article VII.
Miscellaneous 24       Section 7.1 Notices 24 Section 7.2 Counterparts 25
Section 7.3 Entire Agreement; No Third Party Beneficiaries 25 Section 7.4
Governing Law 25 Section 7.5 Severability 25

 

i

 

 



Section 7.6 Assignments; Amendments; Successors; No Waiver 26 Section 7.7 Titles
and Subtitles 27 Section 7.8 Resolution of Disputes 27 Section 7.9
Reconciliation 28 Section 7.10 Withholding 28 Section 7.11 Admission of the
Corporation into a Consolidated Group; DREs of the Corporation; Transfers of
Corporate Assets 29 Section 7.12 Change in Law 30 Section 7.13 Interest Rate
Limitation 30 Section 7.14 Independent Nature of Rights and Obligations 30
Section 7.15 Partnership Agreement 30 Section 7.16 TRA Party Representative 31
Section 7.17 Non-Effect of Other Tax Receivable Agreements 31



 

Exhibits

 

Exhibit A - Form of Joinder Agreement

 

ii

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of November 17, 2020, is hereby entered into by and among
GCM Grosvenor Inc., a Delaware corporation (the “Corporation”), Grosvenor
Capital Management Holdings, LLLP, a Delaware limited liability limited
partnership (the “Partnership”), CF Finance Intermediate Acquisition, LLC, a
Delaware limited liability company (“DRE”), each of the Members from time to
time party hereto, and the TRA Party Representative. Capitalized terms used but
not otherwise defined herein have the respective meanings set forth in Section
1.1.

 

RECITALS

 

WHEREAS, the Partnership is treated as a partnership for U.S. federal income tax
purposes;

 

WHEREAS, each of the members of the Partnership other than the Corporation (such
members who are parties hereto, and each other Person who becomes party hereto
by satisfying the Joinder Requirement, the “Members”) owns limited liability
limited partnership interests and/or other equity interests in the Partnership
(the “Units”);

 

WHEREAS, as of the date hereof, the Corporation has 39,914,862 shares of its
Class A common stock, par value $0.0001 per share (the “Class A Common Stock”)
issued and outstanding;

 

WHEREAS, on the date hereof, the Corporation used a portion of its assets to
acquire newly-issued equity interests in the Partnership directly from the
Partnership;

 

WHEREAS, on the date hereof, the Corporation used a portion of its assets to
purchase an option to acquire equity interests in the Partnership from Holdings,
and the Corporation acquired equity interests in the Partnership previously held
by certain former members of the Partnership, and the Corporation also used a
portion of its assets to purchase equity interests in the Partnership held
directly or indirectly by Holdings (including equity interests in the
Partnership acquired from GCMH GP, L.L.C., which is a wholly owned subsidiary of
Holdings that is treated as an entity disregarded as separate from Holdings for
U.S. federal income tax purposes) (such transactions, the “Purchase”);

 

WHEREAS, on and after the date hereof, pursuant to and subject to the terms of
the Partnership Agreement, each Member has the right from time to time to
require the Partnership to redeem (a “Redemption”) all or a portion of such
Member’s Units for cash or, at the Corporation’s election, Class A Common Stock,
in either case contributed to the Partnership by the Corporation; provided that,
at the election of the Corporation, the Corporation may effect a direct exchange
(a “Direct Exchange”) of such cash or shares of Class A Common Stock for such
Units;

 

WHEREAS, to the extent provided in Section 2.1(b) the Partnership and any direct
subsidiary or indirect subsidiary (owned through a chain of pass-through
entities) of the Partnership that is controlled by the Partnership and treated
as a partnership for U.S. federal income tax purposes (together with the
Partnership and any direct or indirect subsidiary (owned through a chain of
pass-through entities) of the Partnership that is treated as a disregarded
entity for U.S. federal income tax purposes, the “the Partnership Group”) will
have in effect an election under Section 754 of the Code (as defined herein);
and

 



1

 

 

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges, certain tax attributes of the
Partnership Group, and the receipt of payments under this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Article I.
Definitions

 

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).

 

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

 

“Advisory Firm” means any accounting firm that is nationally recognized as being
an expert in Covered Tax matters and is not an Affiliate of the Corporation,
provided that such Advisory Firm that is used by the Corporation shall be
selected by the Corporation and be reasonably acceptable to the TRA Party
Representative.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means the Benchmark plus 200 basis points.

 

“Agreement” is defined in the preamble.

 

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

“Assumed State and Local Tax Rate” means, for any applicable Taxable Year(i.e.,
a Taxable Year for which a Tax Benefit Payment is being calculated), the tax
rate equal to the sum of the products of (x) the Corporation’s income tax
apportionment percentage(s) for the Reference Year for each U.S. state and local
jurisdiction in which the Corporation filed income or franchise tax returns for
the Reference Year and (y) the highest corporate income and franchise tax
rate(s) for each such state and local jurisdiction referred to in clause (x) for
the applicable Taxable Year (determined by reference to the rates in effect on
January 1 of the calendar year that includes the final day of the applicable
Taxable Year, and for purposes of the Valuation Assumptions, taking into account
future changes in rates as prescribed by the law in effect on January 1 of the
Taxable Year in which the Early Termination Payment is being calculated). For
any applicable Taxable Year for which there is no Reference Year, the Assumed
State and Local Tax Rate shall be 4.47%.

 



2

 

 

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

 

“Basis Adjustment” means the increase or decrease to the tax basis of, or the
Corporation’s share of, the tax basis of the Reference Assets (i) under Section
734(b), 743(b) and 754 of the Code and, in each case, the comparable sections of
U.S. state and local tax law (in situations where, following an Exchange, the
Partnership remains in existence as an entity for tax purposes) and (ii) under
Sections 732 and 1012 of the Code and, in each case, the comparable sections of
U.S. state and local tax law (in situations where, as a result of one or more
Exchanges, the Partnership becomes an entity that is disregarded as separate
from its owner for tax purposes), in each case, as a result of any Exchange and
any payments made under this Agreement. Notwithstanding any other provision of
this Agreement, the amount of any Basis Adjustment resulting from an Exchange of
one or more Units shall be determined without regard to any Pre-Exchange
Transfer of such Units and as if any such Pre-Exchange Transfer had not
occurred.

 

“Basis Schedule” is defined in Section 2.2 of this Agreement.

 

“Benchmark” means SOFR. If SOFR ceases to be published in accordance with the
definition thereof or otherwise is not available, the Corporation and the
Partnership shall work together in good faith to select an alternate Benchmark
with similar characteristic that gives due consideration to the prevailing
market conventions for determining rates of interest in the United States at
such time.

 

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

 

“Change of Control” means the occurrence of any of the following events:

 

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, or any successor provisions
thereto (the “Exchange Act”), but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and
excluding the Permitted Holders) becomes the “beneficial owner” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of shares of Class A Common Stock, Class C Common Stock, preferred
stock and/or any other class or classes of capital stock of the Corporation (if
any) representing in the aggregate more than fifty percent (50%) of the voting
power of all of the outstanding shares of capital stock of the Corporation
entitled to vote;

 

(2) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly or indirectly,
by the Corporation of all or substantially all of the Corporation’s assets
(including a sale of all or substantially all of the assets of the Partnership);
or

 



3

 

 

(3) there is consummated a merger or consolidation of the Corporation with any
other corporation or entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of the Corporation immediately
prior to such merger or consolidation do not continue to represent, or are not
converted into, more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock, Class C Common Stock, preferred stock and/or any other
class or classes of capital stock of the Corporation immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
the Corporation immediately following such transaction or series of
transactions.

 

“Class C Common Stock” means the shares of the Corporation’s Class C Common
Stock, par value $0.0001 per share.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or other agreement.

 

“Corporation” is defined in the preamble to this Agreement.

 

“Corporation Letter” means a letter prepared by the Corporation in connection
with the performance of its obligations under this Agreement, which states that
the relevant Schedules, notices or other information to be provided by the
Corporation to the Members, along with all supporting schedules and work papers,
were prepared in a manner that is consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such Schedules,
notices or other information were delivered by the Corporation to the Members.

 

“Covered Person” is defined in Section 7.16 of this Agreement.

 

“Covered Tax Benefit” is defined in Section 3.3(a) of this Agreement.

 

“Covered Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits and any interest related thereto.

 



4

 

 

“Credit Event” means: (a) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Corporation, the Partnership or any of their
Subsidiaries or their debts, or of a substantial part of their assets, under any
federal, state or non-U.S. bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Corporation,
the Partnership or any of their Subsidiaries or for a substantial part of their
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; (b) the Corporation, the Partnership or any of their
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
non-U.S. bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (a) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Corporation, the
Partnership or any of their Subsidiaries or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or (c) the Corporation, the Partnership or any of their
Subsidiaries engages in any other action or fails to take any action that
constitutes an ‘event of default’ under any indebtedness or guarantee having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $30 million if such event of default is not waived by
the applicable creditor or cured by the Company within 30 days of its
occurrence.

 

“Credit Event Notice” has the meaning set forth in Section 4.1(d).

 

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

 

“Default Rate” means the sum of (i) the Benchmark plus (ii) 400 basis points

 

“Default Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state tax law, as applicable, or any
other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for tax.

 

“Direct Exchange” is defined in the recitals to this agreement.

 

“Dispute” is defined in Section 7.8(a) of this Agreement.

 

“Early Termination Agreed Rate” means the Benchmark plus 200 basis points.

 

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 



5

 

 

“Early Termination Rate” means the lesser of (i) 5.50 % per annum, compounded
annually, and (ii) the Early Termination Agreed Rate.

 

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

 

“Estimated Tax Benefit Payment” is defined in Section 3.4 of this Agreement.

 

“Exchange” means any Direct Exchange or Redemption, and the Purchase.

 

“Exchange Date” means the date of any Exchange.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

 

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement. For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

 

“Holdings” means Grosvenor Holdings, L.L.C., an Illinois limited liability
company.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax Returns of the Corporation but (i) calculating
depreciation, amortization, or other similar deductions, or otherwise
calculating any items of income, gain, or loss, (A) using the Corporation’s
share of the Non-Adjusted Tax Basis as reflected on the Basis Schedule,
including amendments thereto for the Taxable Year and (B) without taking into
account the Other Tax Assets, and (ii) excluding any deduction attributable to
Imputed Interest for the Taxable Year; provided, that for purposes of
determining the Hypothetical Tax Liability, the combined tax rate for U.S. state
and local Covered Taxes (but not, for the avoidance of doubt, federal Covered
Taxes) shall be the Assumed State and Local Tax Rate. For the avoidance of
doubt, the Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any tax item attributable to Imputed
Interest, a Basis Adjustment or Other Tax Assets (or portions thereof); and (ii)
the calculation of the Hypothetical Tax Liability shall take into account the
federal benefit received by the Corporation with respect to state and local
jurisdiction income taxes (with such benefit taking into account the
Corporation’s marginal U.S. federal income tax rate for the relevant Taxable
Year, the Assumed State and Local Tax Rate, and the deductibility, if any, of
state and local jurisdiction income taxes).

 

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 



6

 

 

“Joinder Requirement” is defined in Section 7.6(b) of this Agreement.

 

“Partnership Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the Partnership, dated as of the date hereof, as
such agreement may be further amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Market Value” means the Common Unit Redemption Price, as defined in the
Partnership Agreement, determined as of an Early Termination Date.

 

“Members” is defined in the recitals to this Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

 

“Other Tax Assets” means all existing tax basis (as of the date of this
Agreement) in the Reference Assets (and all depreciation or amortization
deductions arising from such tax basis) attributable to any Section 197
Intangible (as such term is used in the Code).

 

“Over-Allotment Option” is defined in the recitals to this Agreement.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Partnership” is defined in the recitals to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Permitted Holder” is defined in the Partnership Agreement.

 

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member) (i) that occurs after the date of this Agreement but
prior to an Exchange of such Units and (ii) to which Section 743(b) of the Code
applies.

 

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

 

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

 

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

 

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

 

“Redemption” has the meaning in the recitals to this Agreement.

 



7

 

 

“Reference Asset” means any tangible or intangible asset of the Partnership or
any of its successors or assigns, and whether held directly by the Partnership
or indirectly by the Partnership through any entity in which the Partnership now
holds or may subsequently hold an ownership interest (but only if such entity is
treated as a partnership or disregarded entity or other flow-thru entity for
purposes of the applicable tax), at the time of an Exchange. A Reference Asset
also includes any asset the tax basis of which is determined, in whole or in
part, by reference to the tax basis of an asset that is described in the
preceding sentence, including “substituted basis property” within the meaning of
Section 7701(a)(42) of the Code.

 

“Reference Year” means, with respect to an applicable Taxable Year, the most
recent prior Taxable Year of the Corporation (i) for which the Corporation has
filed its final U.S. state and local income tax returns in respect of such prior
Taxable Year, and (ii) for which the final filing of such U.S. state and local
income tax returns for such prior Taxable Year was made prior to January 1 of
the calendar year that includes the final day of the applicable Taxable Year.

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“SOFR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two Business
Days prior to the first Business Day of such month, on the applicable Bloomberg
screen page (or other commercially available source providing quotations of
SOFR) for the Secured Overnight Financing Rate as published by the Federal
Reserve Bank of New York for such month (or portion thereof). In no event will
SOFR be less than 0%.

 

“Subsidiary” means, with respect to any Person and as of the date of any
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls, more than 50% of the voting power or other
similar interests, or the sole general partner interest, or managing member or
similar interest, of such Person.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of U.S. state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the
closing date of this Agreement.

 

“Taxing Authority” means any national, federal, state, county, municipal, or
local government, or any subdivision, agency, commission or authority thereof,
or any quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in relation to tax matters.

 



8

 

 

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

 

“TRA Party Representative” is defined in Section 7.16 of this Agreement.

 

“Transaction Agreement” means the Transaction Agreement, dated August 2, 2020,
by and among the Corporation, DRE, the Members and the other parties thereto.

 

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

 

“True-Up” is defined in Section 3.4 of this Agreement.

 

“U.S.” means the United States of America.

 

“Units” is defined in the recitals to this Agreement.

 

“Valuation Assumptions” means, as of an Early Termination Effective Date, the
assumptions that:

 

(1) in each Taxable Year ending on or after such Early Termination Effective
Date, the Corporation will have taxable income sufficient to fully use the
deductions arising from the Basis Adjustments and the Other Tax Assets and the
Imputed Interest during such Taxable Year or future Taxable Years (including,
for the avoidance of doubt, Basis Adjustments and Imputed Interest that would
result from future Tax Benefit Payments that would be paid in accordance with
the Valuation Assumptions) in which such deductions would become available;

 

(2) the U.S. federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Effective Date and the combined
U.S. state and local income tax rates (but not, for the avoidance of doubt,
federal income tax rates) for each such Taxable Year shall be the Assumed State
and Local Tax Rate for the Taxable Year that includes the Early Termination
Effective Date;

 

(3) all taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period;
provided, that the combined tax rate for U.S. state and local income taxes (but
not, for the avoidance of doubt, federal income tax) shall be the Assumed State
and Local Tax Rate, and, for the avoidance of doubt, the applicable calculations
shall take into account the federal benefit received by the Corporation with
respect to state and local jurisdiction income taxes (with such benefit taking
into account the Corporation’s applicable marginal U.S. federal income tax rate,
the Assumed State and Local Tax Rate, and the deductibility, if any, of state
and local jurisdiction income taxes);

 



9

 

 

(4) any loss or disallowed interest or other carryovers generated by any Basis
Adjustment or the Other Tax Assets or Imputed Interest (including such Basis
Adjustment and Imputed Interest generated as a result of payments under this
Agreement) and available as of the Early Termination Effective Date will be used
by the Corporation in the earliest year for which such carryover may be used
under applicable Law (assuming for this purpose that there will be sufficient
income in any such year so as to permit the full utilization of such carryover);

 

(5) any non-amortizable assets will be disposed of on the fifth anniversary of
the Early Termination Effective Date and no other assets are disposed of;

 

(6) if, on the Early Termination Effective Date, any Member has Units that have
not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value that would be received by such Member if such Units had been
Exchanged on the Early Termination Effective Date, and such Member shall be
deemed to receive the amount of cash such Member would have been entitled to
pursuant to Section 4.3(a) had such Units actually been Exchanged on the Early
Termination Effective Date;

 

(7) any payment obligations pursuant to this Agreement will be satisfied on the
date that any Tax Return to which such payment obligation relates is required to
be filed excluding any extensions.

 

Section 1.2 Rules of Construction. Unless otherwise specified herein:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) For purposes of interpretation of this Agreement:

 

(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision thereof.

 

(ii) References in this Agreement to a Schedule, Article, Section, clause or
sub-clause refer to the appropriate Schedule to, or Article, Section, clause or
subclause in, this Agreement.

 

(iii) References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.

 

(iv) The term “including” is by way of example and not limitation.

 

(v) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

10

 



 

(d) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

 

(e) Unless otherwise expressly provided herein, (a) references to organization
documents (including the Partnership Agreement), agreements (including this
Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted
hereby; and (b) references to any law (including the Code and the Treasury
Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

 

Article II.
Determination of Realized Tax Benefit

 

Section 2.1 Basis Adjustments; the Partnership 754 Election.

 

(a) Basis Adjustments. The Parties acknowledge and agree that (A) the Purchase
shall and (to the fullest extent permitted by applicable law) each Direct
Exchange shall give rise to Basis Adjustments and (B) to the fullest extent
permitted by applicable Law, each Redemption using cash or Class A Common Stock
contributed to the Partnership by the Corporation shall be treated as a direct
purchase of Units by the Corporation from the applicable Member pursuant to
Section 707(a)(2)(B) of the Code that shall give rise to Basis Adjustments. In
connection with the Purchase, and in connection with any Direct Exchange or any
Redemption treated as a taxable direct purchase of Units by the Corporation, the
Parties acknowledge and agree that pursuant to applicable law the Corporation’s
share of the basis in the Reference Assets shall be increased by the excess, if
any, of (A) the sum of (x) the fair market value of Class A Common Stock or the
cash transferred to a Member pursuant to an Exchange as payment for the Units
(and any other amounts includible in the basis of the Corporation with respect
to Units acquired in connection with the Purchase), (y) the amount of payments
made pursuant to this Agreement with respect to such Exchange other than amounts
treated as Imputed Interest) and (z) the amount of liabilities allocated to the
Units acquired pursuant to the Exchange, over (B) the Corporation’s share of the
basis of the Reference Assets immediately after the Exchange attributable to the
Units acquired, determined in accordance with the regulations under Section 743
of the Code as if each member of the Partnership Group remains in existence as
an entity for tax purposes and no member of the Partnership Group made the
election provided by Section 754 of the Code. The Parties agree (i) to file (and
cause their Affiliates to file) their respective tax returns consistent with the
foregoing except as otherwise required by applicable law, (ii) to claim positive
Basis Adjustments to the maximum extent permitted by applicable law, and (iii)
to the maximum extent permitted by Law, to utilize the Basis Adjustments, Other
Tax Assets, and Imputed Interest to reduce the amount of Taxes that the
Corporation would otherwise be required to pay.

 

For the avoidance of doubt, payments made under this Agreement shall not be
treated as resulting in a Basis Adjustment to the extent that such payments are
treated as Imputed Interest.

 



11

 

 

(b) Section 754 Election. Throughout the term of this Agreement, the TRA Party
Representative shall be entitled to determine which members of the Partnership
Group will have in effect an election under Section 754 of the Code, and the
Corporation shall cause to be taken any actions required to make any such
elections.

 

Section 2.2 Basis Schedules. Within ninety (90) calendar days after the filing
of the U.S. federal income Tax Return of the Corporation for each relevant
Taxable Year, the Corporation shall deliver to the TRA Party Representative a
schedule (the “Basis Schedule”) that shows, in reasonable detail as necessary in
order to understand the calculations performed under this Agreement: (a) the
Basis Adjustments with respect to the Reference Assets as a result of the
relevant Exchanges effected in such Taxable Year, (b) the period (or periods)
over which each Basis Adjustment is amortizable and/or depreciable, (c) the
Other Tax Assets that remain and may give rise to payments pursuant to the terms
of this Agreement and (d) the period (or periods) over which such Other Tax
Assets may be utilized. The Basis Schedule will become final and binding on the
Parties pursuant to the procedures set forth in Section 2.4(a) and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).

 

Section 2.3 Tax Benefit Schedules.

 

(a) Tax Benefit Schedule. Within ninety (90) calendar days after the filing of
the U.S. federal income Tax Return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to the TRA Party Representative a schedule (developed in
consultation with the Advisory Firm) showing, in reasonable detail, the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit Schedule will become
final and binding on the Parties pursuant to the procedures set forth in Section
2.4(a), and may be amended by the Parties pursuant to the procedures set forth
in Section 2.4(b).

 

(b) Applicable Principles. Subject to the provisions of this Agreement, the
Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is intended
to measure the decrease or increase in the actual liability of the Corporation
for Covered Taxes for such Taxable Year attributable to the Basis Adjustments,
Other Tax Assets, Imputed Interest as determined using a “with and without”
methodology described in Section 2.4(a). Carryovers or carrybacks of any Tax
item attributable to any Basis Adjustment, Other Tax Asset, or Imputed Interest
shall be considered to be subject to the rules of the Code and the Treasury
Regulations or the appropriate provisions of U.S. state or local tax law, as
applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type. If a carryover or carryback of any Tax item
includes a portion that is attributable to a Basis Adjustment, Other Tax Asset,
or Imputed Interest (a “TRA Portion”) and another portion that is not (a
“Non-TRA Portion”), such portions shall be considered to be used in accordance
with the “with and without” methodology so that the amount of any Non-TRA
Portion is deemed utilized first, followed by the amount of any TRA Portion
(with the TRA Portion being applied on a proportionate basis consistent with the
provisions of Section 3.3(a)); but provided that, in the case of a carryback of
a Non-TRA Portion, such carryback shall not affect the original “with and
without” calculation made in the prior Taxable Year. The Parties agree that (i)
all Tax Benefit Payments (other than Imputed Interest) attributable to an
Exchange will to the extent permitted by applicable law (A) be treated as
subsequent upward purchase price adjustments that give rise to further Basis
Adjustments for the Corporation in respect of an applicable Exchange and (B)
have the effect of creating additional Basis Adjustments for the Corporation in
the year of payment, and (ii) as a result, such additional Basis Adjustments
will be incorporated into the current Taxable Year continuing until any
incremental current Taxable Year benefits equal an immaterial amount.

 



12

 

 

Section 2.4 Procedures; Amendments.

 

(a) Procedures. Each time the Corporation delivers an applicable Schedule to the
TRA Party Representative under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.4(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule delivered pursuant to the
procedures set forth in Section 4.2, the Corporation shall also: (x) deliver
supporting schedules and work papers, as determined by the Corporation or as
reasonably requested by the TRA Party Representative that provide a reasonable
level of detail regarding the data and calculations that were relevant for
purposes of preparing the Schedule; (y) deliver a Corporation Letter supporting
such Schedule; and (z) allow the TRA Party Representative and its advisors to
have reasonable access to the appropriate representatives, as determined by the
Corporation or as reasonably requested by TRA Party Representative at the
Corporation and the Advisory Firm in connection with a review of such Schedule.
Without limiting the generality of the preceding sentence, the Corporation shall
ensure that any Tax Benefit Schedule that is delivered to the TRA Party
Representative, along with any supporting schedules and work papers, provides a
reasonably detailed presentation of the calculation of the actual liability of
the Corporation for Covered Taxes (the “with” calculation) and the Hypothetical
Tax Liability of the Corporation (the “without” calculation), and identifies any
material assumptions or operating procedures or principles that were used for
purposes of such calculations. An applicable Schedule or amendment thereto shall
become final and binding on the Parties thirty (30) calendar days from the date
on which the TRA Party Representative first received the applicable Schedule or
amendment thereto unless:

 

(i) the TRA Party Representative within thirty (30) calendar days after
receiving the applicable Schedule or amendment thereto, provides the Corporation
with written notice of a material objection to such Schedule that is made in
good faith and that sets forth in reasonable detail the TRA Party
Representative’s material objection (an “Objection Notice”) or

 

(ii) the TRA Party Representative provides a written waiver of its right to
deliver an Objection Notice within the time period described in clause (i)
above, in which case such Schedule or amendment thereto becomes binding on the
date the waiver from the TRA Party Representative is received by the
Corporation.

 

In the event that the TRA Party Representative timely delivers an Objection
Notice pursuant to clause (i) above, and if the Parties, for any reason, are
unable to successfully resolve the issues raised in the Objection Notice within
thirty (30) calendar days after receipt by the Corporation of the Objection
Notice, the Corporation and the TRA Party Representative, shall employ the
reconciliation procedures as described in Section 7.9 of this Agreement (the
“Reconciliation Procedures”).

 

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation: (i) in connection with a
Determination affecting such Schedule; (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was originally provided
to the TRA Party Representative, as applicable; (iii) to comply with an Expert’s
determination under the Reconciliation Procedures applicable to this Agreement;
(iv) to reflect a change in the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year attributable to a carryback or carryforward of a loss or
other Tax item to such Taxable Year; (v) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to an
amended Tax Return filed for such Taxable Year; or (vi) to adjust a Basis
Schedule to take into account any Tax Benefit Payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”).

 



13

 

 

Article III.
Tax Benefit Payments

 

Section 3.1 Timing and Amount of Tax Benefit Payments.

 

(a) Timing of Payments. Except as provided in Sections 3.4 and subject to
Sections 3.2 and 3.3, within three (3) Business Days following the date on which
each Tax Benefit Schedule that is required to be delivered by the Corporation to
the TRA Party Representative pursuant to Section 2.3(a) of this Agreement
becomes final in accordance with Section 2.4(a) of this Agreement, the
Corporation shall pay to each relevant Member the Tax Benefit Payment as
determined pursuant to Section 3.1(b). Each such Tax Benefit Payment shall be
made by wire transfer of immediately available funds to the bank account
previously designated by such Members or as otherwise agreed by the Corporation
and such Members. For the avoidance of doubt, the Members shall not be required
under any circumstances to return any portion of any Tax Benefit Payment
previously paid by the Corporation to the Members (including any portion of any
Estimated Tax Benefit Payment or any Early Termination Payment).

 

(b) Amount of Payments. For purposes of this Agreement, a “Tax Benefit Payment”
with respect to any Member means an amount, not less than zero, equal to the sum
of: (i) the portion of the Net Tax Benefit that is Attributable to such Member
(including Imputed Interest calculated in respect of such amount); and (ii) the
Actual Interest Amount with respect to the Net Tax Benefit described in (i).

 

(i) Attributable. A Net Tax Benefit is “Attributable” to (i) subject to clause
(ii) that follows, a Member to the extent that it is derived from any Basis
Adjustment or Imputed Interest that is attributable to an Exchange undertaken by
or with respect to such Member; or (ii) to Holdings to the extent that it is
derived from (A) any Basis Adjustment (including Basis Adjustments attributable
to all amounts expended by the Corporation in connection with the Purchase) or
Imputed Interest, which is attributable to the Purchase, or (B) any Other Tax
Asset (or any Imputed Interest with respect to such Other Tax Asset).

 

(ii) Net Tax Benefit. The “Net Tax Benefit” for a Taxable Year equals the amount
of the excess, if any, of (x) 85% of the Cumulative Net Realized Tax Benefit as
of the end of such Taxable Year over (y) the aggregate amount of all Tax Benefit
Payments previously made under this Section 3.1. For the avoidance of doubt, if
the Cumulative Net Realized Tax Benefit as of the end of any Taxable Year is
less than the aggregate amount of all Tax Benefit Payments previously made, no
Member shall be required to return any portion of any Tax Benefit Payment
previously made by the Corporation to such Member.

 



14

 

 

(iii) Cumulative Net Realized Tax Benefit. The “Cumulative Net Realized Tax
Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period. The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.

 

(iv) Realized Tax Benefit. The “Realized Tax Benefit” for a Taxable Year equals
the excess, if any, of the Hypothetical Tax Liability over the actual liability
of the Corporation for Covered Taxes; provided, that for purposes of determining
the Hypothetical Tax Liability and actual liability of the Corporation for
Covered Taxes, the Corporation shall use the Assumed State and Local Tax Rate
for purposes of determining such liabilities for all state and local Covered
Taxes. For the avoidance of doubt, the calculation of the Hypothetical Tax
Liability and the actual liability of the Corporation for Covered Taxes shall
take into account the federal benefit received by the Corporation with respect
to state and local jurisdiction income taxes (with such benefit taking into
account the Corporation’s marginal U.S. federal income tax rate for the relevant
Taxable Year, the Assumed State and Local Tax Rate, and the deductibility, if
any, of state and local jurisdiction income taxes). If all or a portion of the
actual liability for such Covered Taxes for the Taxable Year arises as a result
of an audit by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Benefit unless and until there has
been a Determination.

 

(v) Realized Tax Detriment. The “Realized Tax Detriment” for a Taxable Year
equals the excess, if any, of the actual liability of the Corporation for
Covered Taxes over the Hypothetical Tax Liability for such Taxable Year;
provided, that for purposes of determining the Hypothetical Tax Liability and
actual liability of the Corporation for Covered Taxes, the Corporation shall use
the Assumed State and Local Tax Rate for purposes of determining such
liabilities for all state and local Covered Taxes. For the avoidance of doubt,
the calculation of the Hypothetical Tax Liability and the actual liability of
the Corporation for Covered Taxes shall take into account the federal benefit
received by the Corporation with respect to state and local jurisdiction income
taxes (with such benefit taking into account the Corporation’s marginal U.S.
federal income tax rate for the relevant Taxable Year, the Assumed State and
Local Tax Rate, and the deductibility, if any, of state and local jurisdiction
income taxes). If all or a portion of the actual liability for such Covered
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.

 

(vi) Imputed Interest. The parties acknowledge that the principles of Sections
1272, 1274, or 483 of the Code, as applicable, and the principles of any similar
provision of U.S. state and local law, will, as applicable, apply to cause a
portion of payments by the Corporation to a Member under this Agreement
(including, as applicable, a portion of amounts characterized as Extension Rate
Interest and Default Rate Interest) to be treated as imputed interest (“Imputed
Interest”). For the avoidance of doubt, the deduction for the amount of Imputed
Interest as determined with respect to any payments hereunder made by the
Corporation to a Member shall be excluded in determining the Hypothetical Tax
Liability of the Corporation for purposes of calculating Realized Tax Benefits
and Realized Tax Detriments pursuant to this Agreement.

 



15

 

 

(vii) Actual Interest Amount. The “Actual Interest Amount” calculated in respect
of the Net Tax Benefit for a Taxable Year will equal, subject to Section 3.4,
interest calculated at the Agreed Rate from the due date (without taking into
account extensions) for filing the U.S. federal income Tax Return of the
Corporation for such Taxable Year until the date on which the Corporation makes
a timely Tax Benefit Payment to the Member on or before the Final Payment Date
as determined pursuant to Section 3.1(a).

 

(viii) Default Rate Interest. In the event that the Corporation does not make
timely payment of all or any portion of a Tax Benefit Payment to a Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a), the
amount of “Default Rate Interest” calculated in respect of the Tax Benefit
Payment (including previously accrued Imputed Interest and Extension Rate
Interest) for a Taxable Year will equal interest calculated at the Default Rate
from the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a) until the date on which the Corporation makes such Tax Benefit
Payment to such Member.

 

(ix) The Corporation and the Members hereby acknowledge and agree that, as of
the date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes. Notwithstanding anything to the contrary in this Agreement, unless a
Member notifies the Corporation otherwise or specifies a different applicable
percentage at the time of the Exchange, the stated maximum selling price (within
the meaning of Treasury Regulation 15A.453-1(c)(2)) with respect to any Exchange
by such Member (including for purposes of this Agreement (i) any Exchange
undertaken by a Member after the date of this Agreement; and (ii) the sale of
equity interests in the Partnership by Holdings in connection with the Purchase,
but not including the sale of the option (the “Option”) to acquire equity
interests of the Partnership in connection with the Purchase) shall be an amount
equal to 150% of the amount of the initial consideration received in connection
with such Exchange (which, for the avoidance of doubt, shall include the amount
of any cash and the fair market value of any Class A Common Stock received in
such Exchange and shall exclude the fair market value of any Tax Benefit
Payments) and the amount of the initial consideration received in connection
with such Exchange and the aggregate Tax Benefit Payments to such Member in
respect of such Exchange (other than amounts accounted for as interest under the
Code) shall not exceed such stated maximum selling price. Notwithstanding the
foregoing, with respect to the sale of the Option, the stated maximum selling
price shall be an amount equal to 180% of the sum of the Option Consideration
and the Option Exercise Price (in each case, as such terms are used in the
Transaction Agreement, and provided that the parties agree to treat all Tax
Benefit Payments that are attributable to Basis Adjustments or Imputed Interest
with respect to the acquisition of Partnership equity pursuant to the Option,
and all Tax Benefit Payments attributable to the Other Tax Assets (or any
Imputed interest with respect to the Other Tax Assets), as allocable to the sale
of the Option).

 



16

 

 

(c) Interest. The provisions of Section 3.1(b) are intended to operate so that
interest will effectively accrue in respect of the Net Tax Benefit for any
Taxable Year as follows:

 

(i) first, at the applicable rate used to determine the amount of Imputed
Interest under the Code (from the relevant Exchange Date until the due date
(without taking into account extensions) for filing the U.S. federal income Tax
Return of the Corporation for such Taxable Year and, if required under
applicable law, through the Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a));

 

(ii) second, at the Agreed Rate in respect of any Extension Rate Interest (from
the due date (without taking into account extensions) for filing the U.S.
federal income Tax Return of the Corporation for such Taxable Year until the
Final Payment Date for a Tax Benefit Payment as determined pursuant to Section
3.1(a)); and

 

(iii) third, at the Default Rate in respect of any Default Rate Interest (from
the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a) until the date on which the Corporation makes the relevant Tax
Benefit Payment to a Member).

 

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in the duplicative payment of any amount (including
interest) that may be required under this Agreement, and the provisions of this
Agreement shall be consistently interpreted and applied in accordance with that
intent. For purposes of this Agreement, and also for the avoidance of doubt, no
Tax Benefit Payment shall be required to be calculated or made in respect of any
estimated tax payments, including, without limitation, any estimated U.S.
federal income tax payments.

 

Section 3.3 Pro-Ration of Payments as Between the Members.

 

(a) Insufficient Taxable Income. Notwithstanding anything in Section 3.1(b) to
the contrary, if the aggregate potential depreciation, amortization or other
deductions in respect of the Basis Adjustments, Other Tax Assets and Imputed
Interest for purposes of determining the Corporation’s liability for Covered
Taxes (the “Covered Tax Benefit”) is limited in a particular Taxable Year
because the Corporation does not have sufficient actual taxable income, then the
available Covered Tax Benefit for the Corporation shall be allocated among the
Members in proportion to the respective Tax Benefit Payment that would have been
payable if the Corporation had in fact had sufficient taxable income so that
there had been no such limitation. As an illustration of the intended operation
of this Section 3.3(a), if the Corporation had $200 of aggregate potential
Covered Tax Benefits in a particular Taxable Year (with $50 of such Covered Tax
Benefits being attributable to Member 1 and $150 of such Covered Tax Benefits
being attributable to Member 2), such that Member 1 would have potentially been
entitled to a Tax Benefit Payment of $10.62 and Member 2 would have been
entitled to a Tax Benefit Payment of $31.87 if the Corporation had $200 of
actual taxable income (assuming for purposes of illustration a 25% composite tax
rate), and if the Corporation in fact only had $100 of actual taxable income in
such Taxable Year, then $25 of the aggregate $100 actual Covered Tax Benefit for
the Corporation for such Taxable Year would be allocated to Member 1 and $75 of
the aggregate $100 actual Covered Tax benefit for the Corporation would be
allocated to Member 2, such that Member 1 would receive a Tax Benefit Payment of
$5.31 and Member 2 would receive a Tax Benefit Payment of $15.94.
Notwithstanding anything to the contrary in Section 3.1(b), in no event will the
aggregate of the portions of the Net Tax Benefit that are “Attributable” to the
Members exceed 100% of the Net Tax Benefit. .

 



17

 

 

(b) Late Payments. If for any reason the Corporation is not able to timely and
fully satisfy its payment obligations under this Agreement in respect of a
particular Taxable Year, then Default Rate Interest will begin to accrue
pursuant to Section 5.2 and the Corporation and other Parties agree that (i) the
Corporation shall pay the Tax Benefit Payments due in respect of such Taxable
Year to each Member pro rata in proportion to the amount of such Tax Benefit
Payments, without favoring one obligation over the other, and (ii) no Tax
Benefit Payment shall be made in respect of any Taxable Year until all Tax
Benefit Payments to all Members in respect of all prior Taxable Years have been
made in full.

 

Section 3.4 Optional Estimated Tax Benefit Payment Procedure. As long as the
Corporation is current in respect of its payment obligations owed to each Member
pursuant to this Agreement and there are no delinquent Tax Benefit Payments
(including interest thereon) outstanding in respect of prior Taxable Years for
any Member, the Corporation may, at any time on or after the due date (without
taking into account extensions) for filing the U.S. federal income Tax Return of
the Corporation for a Taxable Year and at the Corporation’s option, in its sole
discretion, make one or more estimated payments to the Members in respect of any
anticipated amounts to be owed with respect to a Taxable Year to the Members
pursuant to Section 3.1 of this Agreement (any such estimated payments referred
to as an “Estimated Tax Benefit Payment”); provided that any Estimated Tax
Benefit Payment made to a Member pursuant to this Section 3.4 is matched by a
proportionately equal Estimated Tax Benefit Payment to all other Members then
entitled to a Tax Benefit Payment. Any Estimated Tax Benefit Payment made under
this Section 3.4 shall be paid by the Corporation to the Members and applied
against the final amount of any Tax Benefit Payment to be made pursuant to
Section 3.1. The payment of an Estimated Tax Benefit Payment by the Corporation
to the Members pursuant to this Section 3.4 shall also terminate the obligation
of the Corporation to make payment of any Extension Rate Interest that might
have otherwise accrued after the date of the Estimated Tax Benefit Payment with
respect to the proportionate amount of the Tax Benefit Payment that is being
paid in advance of the applicable Tax Benefit Schedule being finalized pursuant
to Section 2.4. Upon the making of any Estimated Tax Benefit Payment pursuant to
this Section 3.4, the amount of such Estimated Tax Benefit Payment shall first
be applied to any estimated Extension Rate Interest, then to Imputed Interest,
and then applied to the remaining residual amount of the Tax Benefit Payment to
be made pursuant to Section 3.1. In determining the final amount of any Tax
Benefit Payment to be made pursuant to Section 3.1, and for purposes of
finalizing the Tax Benefit Schedule pursuant to Section 2.4, the amount of any
Estimated Tax Benefit Payments that may have been made with respect to the
Taxable Year shall be increased, if the finally determined Tax Benefit Payment
for a Taxable Year exceeds the Estimated Tax Benefit Payments made for such
Taxable Year, with such increase being paid by the Corporation to the Members
along with an appropriate amount of Extension Rate Interest in respect of the
amount of such increase (a “True-Up”). If the Estimated Tax Benefit Payment for
a Taxable Year exceeds the finally determined Tax Benefit Payment for such
Taxable Year, such excess, shall be applied to reduce the amount of any
subsequent future Tax Benefit Payments (including Estimated Tax Benefit
Payments, if any) to be paid by the Corporation to such Member. As of the date
on which any Estimated Tax Benefit Payments are made, and as of the date on
which any True-Up is made, all such payments shall be made in the same manner
and subject to the same terms and conditions as otherwise contemplated by
Section 3.1 and all other applicable terms of this Agreement. For the avoidance
of doubt, as is the case with Tax Benefit Payments made by the Corporation to
the Members pursuant to Section 3.1, (i) the amount of any Estimated Tax Benefit
Payments made pursuant to this Section 3.4 that are attributable to an Exchange
shall also be treated, in part, as subsequent upward purchase price adjustments
that give rise to Basis Adjustments in the Taxable Year of payment to the extent
permitted by applicable law and as of the date on which such payments are made
(exclusive of any amounts treated as Imputed Interest); and (ii) the amount of
any Estimated Tax Benefit Payments made pursuant to this Section 3.4 that are
attributable to the Purchase (including for this purpose all such payments
attributable to the Other Tax Assets) shall be treated, in part, as subsequent
upward purchase price adjustments that give rise to Basis Adjustments in the
Taxable Year of payment to the extent permitted by applicable law and as of the
date such payments are made (exclusive of any amounts treated as Imputed
Interest).

 



18

 

 

Article IV.
Termination

 

Section 4.1 Early Termination of Agreement; Breach of Agreement.

 

(a) Corporation’s Early Termination Right. The Corporation may completely
terminate this Agreement, as and to the extent provided herein, with respect to
all amounts payable to the Members pursuant to this Agreement by paying to the
Members the Early Termination Payments; provided that Early Termination Payments
may be made pursuant to this Section 4.1(a) only if made to all Members that are
entitled to such a payment simultaneously, and provided further, that the
Corporation may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid. Upon the Corporation’s payment of the Early Termination Payment, the
Corporation shall not have any further payment obligations under this Agreement,
other than with respect to any: (i) prior Tax Benefit Payments that are due and
payable under this Agreement but that still remain unpaid as of the date of the
Early Termination Notice; and (ii) current Tax Benefit Payment due for the
Taxable Year ending on or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (ii) is included in
the calculation of the Early Termination Payment). If an Exchange subsequently
occurs with respect to Units for which the Corporation has exercised its
termination rights under this Section 4.1(a) and paid all amounts owed in
connection with the exercise of such rights, the Corporation shall have no
obligations under this Agreement with respect to such Exchange.

 

(b) Acceleration Upon Change of Control. In the event of a Change of Control,
all obligations hereunder shall be accelerated and such obligations shall be
calculated pursuant to this Article IV as if an Early Termination Notice had
been delivered on the closing date of the Change of Control and utilizing the
Valuation Assumptions by substituting the phrase “the closing date of a Change
of Control” in each place where the phrase “Early Termination Effective Date”
appears. Such obligations shall include, but not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control, (2) any Tax Benefit
Payments agreed to by the Corporation and the Members as due and payable but
unpaid as of the Early Termination Notice and (3) any Tax Benefit Payments due
for any Taxable Year ending prior to, with or including the closing date of a
Change of Control (except to the extent that any amounts described in clauses
(2) or (3) are included in the Early Termination Payment). For the avoidance of
doubt, Sections 4.2 and 4.3 shall apply to a Change of Control, mutadis mutandi.

 



19

 

 

(c) Acceleration Upon Breach of Agreement. In the event that the Corporation
materially breaches any of its material obligations under this Agreement,
whether as a result of failure to make any payment when due, failure to honor
any other material obligation required hereunder, or by operation of law as a
result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, at the option of the TRA Party Representative, all
obligations hereunder shall be accelerated and become immediately due and
payable (provided that in the case of any proceeding under the Bankruptcy Code
or other insolvency statute, such acceleration shall be automatic without any
such notice), and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such notice of acceleration
(or, in the case of any proceeding under the Bankruptcy Code or other insolvency
statute, on the date of such breach) and shall include, but not be limited to:
(i) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of such acceleration; (ii) any prior Tax Benefit
Payments that are due and payable under this Agreement but that still remain
unpaid as of the date of such acceleration; and (iii) any current Tax Benefit
Payment due for the Taxable Year ending with or including the date of such
acceleration (except to the extent included in the Early Termination Payment).
Notwithstanding the foregoing, in the event that the Corporation breaches this
Agreement and such breach is not a material breach of a material obligation, a
Member shall still be entitled to enforce all of its rights otherwise available
under this Agreement, excluding, for the avoidance of doubt, seeking an
acceleration of amounts payable under this Agreement. For purposes of this
Section 4.1(c), and subject to the following sentence, the Parties agree that
the failure to make any payment due pursuant to this Agreement within sixty (60)
days of the relevant Final Payment Date shall be deemed to be a material breach
of a material obligation under this Agreement for all purposes of this
Agreement, and that it will not be considered to be a material breach of a
material obligation under this Agreement to make a payment due pursuant to this
Agreement within sixty (60) days of the relevant Final Payment Date.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
material breach of a material obligation of this Agreement if the Corporation
fails to make any Tax Benefit Payment within sixty (60) days of the relevant
Final Payment Date to the extent that the Corporation has insufficient funds or
cannot make such payment as a result of obligations imposed in connection with
the Senior Obligations or under applicable law, and cannot obtain sufficient
funds to make such payments by taking commercially reasonable actions; provided
that the interest provisions of Section 5.2 shall apply to such late payment
(unless the Corporation does not have sufficient funds to make such payment as a
result of limitations imposed by any Senior Obligations, in which case Section
5.2 shall apply, but the Default Rate shall be replaced by the Agreed Rate); and
further provided that such payment obligation shall nonetheless accrue for the
benefit of the Members and the Corporation shall make such payment at the first
opportunity that it has sufficient funds and is otherwise able to make such
payment.

 

(d) In the event that the Corporation or the Partnership becomes aware than an
event described in clause (c) of the definition of Credit Event exists, such
person shall provide notice to the TRA Party Representative of such fact (the
“Credit Event Notice”). In the event that the Credit Event described in clause
(c) of the definition of Credit Event is not cured within ten days of delivery
of such Credit Event Notice or upon the occurrence of an event described in
clauses (a) or (b) in the definition of Credit Event, then at the option of the
TRA Party Representative, all obligations hereunder shall be accelerated and
become immediately due and payable, and such obligations shall be calculated as
if an Early Termination Notice had been delivered on the date of the Credit
Event and shall include, but not be limited to, (i) the Early Termination
Payment calculated as if an Early Termination Notice had been delivered on the
date of the Credit Event; (ii) any prior Tax Benefit Payments that are due and
payable under this Agreement but that still remain unpaid as of the date of such
acceleration; and (iii) any Tax Benefit Payment due for the Taxable Year ending
with or including such date (except to the extent that such amount is included
in the Early Termination Payment).

 



20

 

 

Section 4.2 Early Termination Notice. If the Corporation chooses to exercise its
right of early termination under Section 4.1 above, the Corporation shall
deliver to the TRA Party Representative a notice of the Corporation’s decision
to exercise such right (an “Early Termination Notice”) and a schedule developed
in consultation with the Advisory Firm (the “Early Termination Schedule”)
showing in reasonable detail the calculation of the Early Termination Payment.
The Corporation shall also (x) deliver to the TRA Party Representative
supporting schedules and work papers, as determined by the Corporation or as
reasonably requested by the TRA Party Representative, that provide a reasonable
level of detail regarding the data and calculations that were relevant for
purposes of preparing the Early Termination Schedule; (y) deliver to the TRA
Party Representative a Corporation Letter supporting such Early Termination
Schedule; and (z) allow the TRA Party Representative and its advisors to have
reasonable access to the appropriate representatives, as determined by the
Corporation or as reasonably requested by the TRA Party Representative at the
Corporation and the Advisory Firm in connection with a review of such Early
Termination Schedule. The Early Termination Schedule shall become final and
binding on each Party thirty (30) calendar days from the first date on which the
TRA Party Representative received such Early Termination Schedule unless:

 

(i) the TRA Party Representative within thirty (30) calendar days after
receiving the Early Termination Schedule, provides the Corporation with (A)
notice of a material objection to such Early Termination Schedule made in good
faith and setting forth in reasonable detail the TRA Party Representative’s
material objection (a “Termination Objection Notice”) and (B) a letter from an
Advisory Firm (that is different from the Advisory Firm that was used by the
Corporation to prepare the Early Termination Schedule) in support of such
Termination Objection Notice; or

 

(ii) the TRA Party Representative provides a written waiver of such right of a
Termination Objection Notice within the period described in clause (i) above, in
which case such Early Termination Schedule becomes binding on the date the
waiver from the TRA Party Representative is received by the Corporation.

 

In the event that the TRA Party Representative timely delivers a Termination
Objection Notice pursuant to clause (i) above, and if the Parties, for any
reason, are unable to successfully resolve the issues raised in the Termination
Objection Notice within thirty (30) calendar days after receipt by the
Corporation of the Termination Objection Notice, the Corporation and the TRA
Party Representative shall employ the Reconciliation Procedures. The date on
which the Early Termination Schedule becomes final in accordance with this
Section 4.2 shall be the “Early Termination Reference Date.”

 



21

 

 

Section 4.3 Payment Upon Early Termination.

 

(a) Timing of Payment. Within three (3) Business Days after the Early
Termination Reference Date, the Corporation shall pay to each Member an amount
equal to the Early Termination Payment for such Member. Such Early Termination
Payment shall be made by the Corporation by wire transfer of immediately
available funds to a bank account or accounts designated by the Members or as
otherwise agreed by the Corporation and the Members.

 

(b) Amount of Payment. The “Early Termination Payment” payable to a Member
pursuant to Section 4.3(a) shall equal the present value, discounted at the
Early Termination Rate as determined as of the Early Termination Reference Date,
of all Tax Benefit Payments that would be required to be paid by the Corporation
to such Member, whether payable with respect to Units that were Exchanged prior
to the Early Termination Effective Date or on or after the Early Termination
Effective Date, beginning from the Early Termination Effective Date and using
the Valuation Assumptions.

 

Article V.
Subordination and Late Payments

 

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by the Corporation to the Members under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest, or other
amounts due and payable in respect of any obligations owed in respect of secured
or unsecured indebtedness for borrowed money of the Corporation (such
obligations of the Corporation, along with any such obligations in respect of
secured or unsecured indebtedness for borrowed money of the Corporation or the
Partnership or their Subsidiaries, “Senior Obligations”) and shall rank pari
passu in right of payment with all current or future unsecured obligations of
the Corporation that are not Senior Obligations. To the extent that any payment
under this Agreement is not permitted to be made at the time payment is due as a
result of this Section 5.1 and the terms of the agreements governing Senior
Obligations, such payment obligation nevertheless shall accrue for the benefit
of the Members and the Corporation shall make such payments at the first
opportunity that such payments are permitted to be made in accordance with the
terms of the Senior Obligations. The Corporation and the Partnership shall not,
and shall cause their Subsidiaries to not, without the prior written consent of
the TRA Party Representative (not to be unreasonably withheld, conditioned or
delayed) enter into or amend the terms of any financing agreement or Senior
Obligations if the terms of such agreement or amendment would further restrict
(beyond the restrictions applicable in financing agreements as of the date of
this Agreement) the Corporation’s ability to make payments owed under the terms
of this Agreement (including as a result of any restriction on the ability of
the Corporation’s Subsidiaries to make distributions or other payments to the
Corporation to fund amounts payable under this Agreement).

 

Section 5.2 Late Payments by the Corporation. Except as otherwise provided in
this Agreement, the amount of all or any portion of any Tax Benefit Payment or
Early Termination Payment not made to the Members when due under the terms of
this Agreement, whether as a result of Section 5.1 and the terms of the Senior
Obligations or otherwise, shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the Final Payment Date on which
such Tax Benefit Payment or Early Termination Payment was first due and payable
to the date of actual payment.

 



22

 

 

Article VI.
Tax Matters; Consistency; Cooperation

 

Section 6.1 Participation in the Corporation’s and the Partnership’s Tax
Matters. Except as otherwise provided herein, the Corporation shall have full
responsibility for, and sole discretion over, all tax matters concerning the
Corporation and the Partnership Group, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to taxes; provided, however, that, the Corporation
shall not settle or fail to contest any issue pertaining to Covered Taxes that
is reasonably expected to materially and adversely affect the Members’ rights
and obligations under this Agreement without the consent of the TRA Party
Representative, such consent not to be unreasonably withheld or delayed. If the
TRA Party Representative fails to respond to any notice with respect to the
settlement or other disposition of any such issue within fifteen (15) days of
its receipt of the applicable notice, the TRA Party Representative shall be
deemed to have consented to the proposed settlement or other disposition.
Notwithstanding the foregoing, the Corporation shall notify the TRA Party
Representative, and keep it reasonably informed with respect to, the portion of
any tax audit of the Corporation or the Partnership, or any of their
Subsidiaries, the outcome of which is reasonably expected to materially affect
amounts payable under this Agreement, and the TRA Party Representative shall
have the right to participate in and to monitor any such portion of any such Tax
audit. To the extent there is a conflict between this Agreement and the
Partnership Agreement as it relates to tax matters concerning Covered Taxes and
the Corporation and the Partnership, including preparation, filing or amending
of any Tax Return and defending, contesting or settling any issue pertaining to
taxes, this Agreement shall control. For the avoidance of doubt, nothing in this
Agreement shall limit any rights of Holdings or the other Members under the
terms of the Transaction Agreement or the Partnership Agreement.

 

Section 6.2 Consistency. Except as otherwise required by law, all calculations
and determinations made hereunder, including, without limitation, any Basis
Adjustments, the determination of deductions arising from Other Tax Assets, the
Schedules and the determination of any Realized Tax Benefits or Realized Tax
Detriments, shall be made in accordance with the elections, methodologies or
positions taken by the Corporation and the Partnership (and their respective
Subsidiaries) on their respective Tax Returns. Each Member shall prepare its Tax
Returns in a manner that is consistent with the terms of this Agreement, and any
related calculations or determinations that are made hereunder, including,
without limitation, the terms of Section 2.1 of this Agreement and the Schedules
provided to the Members under this Agreement. In the event that an Advisory Firm
is replaced with another Advisory Firm, such replacement Advisory Firm shall
perform its services under this Agreement using procedures and methodologies
consistent with the previous Advisory Firm, unless otherwise required by law or
unless the Corporation and the TRA Party Representative agree to the use of
other procedures and methodologies.

 

Section 6.3 Cooperation.

 

(a) Each Member shall (i) furnish to the Corporation in a timely manner such
information, documents and other materials as the Corporation may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or contesting or
defending any audit, examination or controversy with any Taxing Authority, (ii)
make itself available to the Corporation and its representatives to provide
explanations of documents and materials and such other information as the
Corporation or its representatives may reasonably request in connection with any
of the matters described in clause (i) above, and (iii) reasonably cooperate in
connection with any such matter.

 



23

 

 

(b) The Corporation shall reimburse the Members for any reasonable and
documented out-of-pocket costs and expenses incurred pursuant to Section 6.3(a).

 

Article VII.
Miscellaneous

 

Section 7.1 Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by certified or registered
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be as
specified in a notice given in accordance with this Section 7.1). All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

If to the Corporation, to:

 

Grosvenor Capital Management Holdings, LLLP
900 North Michigan Avenue
Suite 1100
Chicago, Illinois 60611
Email: legal@gcmlp.com
Attention: Legal Department

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn: Justin G. Hamill
Facsimile: 212-751-4864
E-mail: justin.hamill@lw.com

 

If to the TRA Party Representative:

 

c/o Grosvenor Holdings, L.L.C.
900 North Michigan Avenue, Suite 1100
Chicago, IL 60611
Email: legal@gcmlp.com
Attention: Legal Department

 



24

 

 

with a copy (which shall not constitute notice to TRA Party Representative) to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attn: Justin G. Hamill
Facsimile: 212-751-4864
E-mail: justin.hamill@lw.com

 

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

 

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each Party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 



25

 

 

Section 7.6 Assignments; Amendments; Successors; No Waiver.

 

(a) Assignment. Any Member may assign, sell, pledge, or otherwise alienate or
transfer any interest in this Agreement, including the right to receive any Tax
Benefit Payments under this Agreement, to any Person without the prior written
consent of the Corporation, provided that such Person shall execute and deliver
a Joinder agreeing to succeed to the applicable portion of such Member’s
interest in this Agreement and to become a Party for all purposes of this
Agreement (the “Joinder Requirement”). For the avoidance of doubt, if a Member
transfers Units in accordance with the terms of the Partnership Agreement but
does not assign to the transferee of such Units its rights under this Agreement
with respect to such transferred Units, such Member shall continue to be
entitled to receive the Tax Benefit Payments arising in respect of a subsequent
Exchange of such Units (and any such transferred Units shall be separately
identified, so as to facilitate the determination of Tax Benefit Payments
hereunder). The Corporation may not assign any of its rights or obligations
under this Agreement to any Person (other than any direct or indirect successor
(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation) without the
prior written consent of the TRA Party Representative (and any purported
assignment without such consent shall be null and void).

 

(b) Amendments. No provision of this Agreement may be amended unless such
amendment is approved in writing by the Corporation and the TRA Party
Representative, in which case such amendment shall be permitted. No provision of
this Agreement may be waived unless such waiver is in writing and signed by the
Party against whom the waiver is to be effective.

 

(c) Successors. Except as provided in Section 7.6(a), all of the terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by, the Parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporation shall require and cause any direct or indirect successor
(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 

(d) Waiver. No failure by any Party to insist upon the strict performance of any
covenant, duty, agreement, or condition of this Agreement, or to exercise any
right or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or any other covenant, duty, agreement, or condition.

 



26

 

 

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

Section 7.8 Resolution of Disputes.

 

(a) Except for Reconciliation Disputes subject to Section 7.9, any and all
disputes which cannot be settled amicably, including any ancillary claims of any
Party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally resolved by arbitration in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Administered Arbitration (the “Rules”) by three
arbitrators, of which the Corporation shall appoint one arbitrator and the
Members party to such Dispute shall appoint one arbitrator in accordance with
the “screened” appointment procedure provided in Rule 5.4. The arbitration shall
be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment
upon the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof. The place of the arbitration shall be Chicago, Illinois.

 

(b) Notwithstanding the provisions of paragraph (a), any Party may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party (i)
expressly consents to the application of paragraph (c) of this Section 7.8 to
any such action or proceeding, and (ii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate. For the
avoidance of doubt, this Section 7.8 shall not apply to Reconciliation Disputes
to be settled in accordance with the procedures set forth in Section 7.9.

 

(c) Each Party irrevocably consents to service of process by means of notice in
the manner provided for in Section 7.1. Nothing in this Agreement shall affect
the right of any Party to serve process in any other manner permitted by law.

 

(d) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

(e) In the event the parties are unable to agree whether a dispute between them
is a Reconciliation Dispute subject to the dispute resolution procedure set
forth in Section 7.9 or a Dispute subject to the dispute resolution procedure
set forth in this Section 7.8, such disagreement shall be decided and resolved
in accordance with the procedure set forth in this Section 7.8.

 



27

 

 

Section 7.9 Reconciliation. In the event that the Corporation and the TRA Party
Representative are unable to resolve a disagreement with respect to a Schedule
(other than an Early Termination Schedule) prepared in accordance with the
procedures set forth in Section 2.4, or with respect to an Early Termination
Schedule prepared in accordance with the procedures set forth in Section 4.2,
within the relevant time period designated in this Agreement (a “Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to a
nationally recognized expert (the “Expert”) in the particular area of
disagreement mutually acceptable to both such Parties. The Expert shall be a
partner or principal in a nationally recognized accounting firm, and unless the
Corporation and the TRA Party Representative agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporation or TRA Party Representative or other actual or
potential conflict of interest. If the Parties are unable to agree on an Expert
within fifteen (15) calendar days of receipt by the respondent(s) of written
notice of a Reconciliation Dispute, the selection of an Expert shall be treated
as a Dispute subject to Section 7.8 and an arbitration panel shall pick an
Expert from a nationally recognized accounting firm that does not have any
material relationship with the Corporation or TRA Party Representative or other
actual or potential conflict of interest. The Expert shall resolve any matter
relating to the Basis Schedule or an amendment thereto or the Early Termination
Schedule or an amendment thereto within thirty (30) calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution. Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on the date
prescribed by this Agreement and such Tax Return may be filed as prepared by the
Corporation, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporation. The Corporation and the TRA Party
Representative shall bear their own costs and expenses of such proceeding,
unless the Expert adopts the TRA Party Representative’s position, in which case
the Corporation shall reimburse the Member for any reasonable and documented
out-of-pocket costs and expenses in such proceeding (including for the avoidance
of doubt any costs and expenses incurred by the Member relating to the
engagement of the Expert or amending any applicable Tax Return). The Expert
shall finally determine any Reconciliation Dispute and the determinations of the
Expert pursuant to this Section 7.9 shall be binding on the Corporation and the
TRA Party Representative and may be entered and enforced in any court having
competent jurisdiction.

 

Section 7.10 Withholding. The Corporation and its affiliates and representatives
shall be entitled to deduct and withhold from any payment that is payable to any
Member pursuant to this Agreement such amounts as the Corporation is required to
deduct and withhold with respect to the making of such payment under the Code or
any provision of U.S. state or local tax law. To the extent that amounts are so
withheld and paid over to the appropriate Taxing Authority, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
by the Corporation to the relevant Member. Each Member shall reasonably
cooperate with the Corporation with any applicable tax forms and certifications
reasonably requested by the Corporation in connection with determining whether
any such deductions and withholdings are required under the Code or any
provision of U.S. state, local or foreign tax law. Notwithstanding the
foregoing, if a withholding obligation arises as a result of a Change of Control
or other transaction that causes the Corporation (or its successor) to become a
non-U.S. Person, any amount payable to a Member under this Agreement shall be
increased such that after all required deductions and withholdings have been
made (including such deductions and withholdings applicable to additional sums
payable under this sentence) the relevant Member receives an amount equal to the
sum that it would have received had no such deductions or withholdings been
made.

 



28

 

 

Section 7.11 Admission of the Corporation into a Consolidated Group; DREs of the
Corporation; Transfers of Corporate Assets.

 

(a) If the Corporation is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax Return pursuant to
Section 1501 or other applicable Sections of the Code governing affiliated or
consolidated groups, or any corresponding provisions of U.S. state or local law,
then: (i) the provisions of this Agreement shall be applied with respect to the
group as a whole; and (ii) Tax Benefit Payments, Early Termination Payments, and
other applicable items hereunder shall be computed with reference to the
consolidated taxable income of the group as a whole.

 

(b) Except to the extent the context requires otherwise, any reference to the
Corporation in this Agreement shall include a reference to the DRE, and to any
other Subsidiary of the Corporation that is treated as an entity disregarded as
separate from the Corporation for U.S. federal income tax purposes. Undertakings
of the Corporation under the terms of this Agreement shall (to the extent
requiring action of the DRE) constitute undertakings of the DRE, and the
Corporation shall cause the DRE to facilitate compliance with the covenants of
the Corporation pursuant to this Agreement. For the avoidance of doubt, \the
acquisition of equity interests in the Partnership by the DRE in connection with
the Purchase or in connection with any other Exchange shall be treated as an
acquisition of such interests by the Corporation for purposes of this Agreement
giving rise to Basis Adjustments that are subject to the payment obligations
described in Article III and Article IV of this Agreement.

 

(c) If the Corporation, its successor in interest or any member of a group
described in Section 7.11(a) transfers one or more assets to a corporation (or a
Person classified as a corporation for U.S. income tax purposes) with which such
entity does not file a consolidated Tax Return pursuant to Section 1501 of the
Code, such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
transfer. The consideration deemed to be received by such entity shall be equal
to the fair market value of the contributed asset as determined by the Advisory
Firm or a valuation expert selected by the Corporation. For purposes of this
Section 7.11, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership. Notwithstanding anything to the contrary set
forth herein, if the Corporation, its successor in interest or any member of a
group described in Section 7.11(a), transfers its assets pursuant to a
transaction that qualifies as a “reorganization” (within the meaning of Section
368(a) of the Code) in which such entity does not survive or pursuant to any
other transaction to which Section 381(a) of the Code applies (other than any
such reorganization or any such other transaction, in each case, pursuant to
which such entity transfers assets to a corporation with which the Corporation,
its successor in interest or any member of the group described in Section
7.11(a) (other than any such member being transferred in such reorganization or
other transaction) does not file a consolidated Tax Return pursuant to Section
1501 of the Code), the transfer will not cause such entity to be treated as
having transferred any assets to a corporation (or a Person classified as a
corporation for U.S. income tax purposes) pursuant to this Section 7.11(b).

 



29

 

 

Section 7.12 Change in Law. Notwithstanding anything herein to the contrary, if,
as a result of or, in connection with an actual or proposed change in law, a
Member reasonably believes that the existence of this Agreement could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by such Member (or direct or indirect equity holders in
such Member) in connection with any Exchange to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for U.S.
federal income tax purposes or would have other material adverse tax
consequences to such Member or any direct or indirect owner of such Member, then
at the written election of such Member in its sole discretion (in an instrument
signed by such Member and delivered to the Corporation) and to the extent
specified therein by such Member, this Agreement shall cease to have further
effect and shall not apply to an Exchange with respect to such Member occurring
after a date specified by such Member, or may be amended by in a manner
reasonably determined by such Member, provided that such amendment shall not
result in an increase in any payments owed by the Corporation under this
Agreement at any time as compared to the amounts and times of payments that
would have been due in the absence of such amendment.

 

Section 7.13 Interest Rate Limitation. Notwithstanding anything to the contrary
contained herein, the interest paid or agreed to be paid hereunder with respect
to amounts due to any Member hereunder shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If any
Member shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the Tax Benefit Payment, Estimated Tax
Benefit Payment or Early Termination Payment, as applicable (but in each case
exclusive of any component thereof comprising interest) or, if it exceeds such
unpaid non-interest amount, refunded to the Corporation. In determining whether
the interest contracted for, charged, or received by any Member exceeds the
Maximum Rate, such Member may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the payment
obligations owed by the Corporation to such Member hereunder. Notwithstanding
the foregoing, it is the intention of the Parties to conform strictly to any
applicable usury laws.

 

Section 7.14 Independent Nature of Rights and Obligations. The rights and
obligations of the each Member hereunder are several and not joint with the
rights and obligations of any other Person. A Member shall not be responsible in
any way for the performance of the obligations of any other Person hereunder,
nor shall a Member have the right to enforce the rights or obligations of any
other Person hereunder (other than the Corporation). Nothing contained herein or
in any other agreement or document delivered at any closing, and no action taken
by any Member pursuant hereto or thereto, shall be deemed to constitute the
Members acting as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Members are in any way acting
in concert or as a group with respect to such rights or obligations or the
transactions contemplated hereby, and the Corporation acknowledges that the
Members are not acting in concert or as a group and will not assert any such
claim with respect to such rights or obligations or the transactions
contemplated hereby.

 

Section 7.15 Partnership Agreement. This Agreement shall be treated as part of
the Partnership Agreement as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 



30

 

 

Section 7.16 TRA Party Representative. By executing this Agreement, each of the
Members shall be deemed to have irrevocably constituted and appointed Holdings
(in the capacity described in this Section 7.16 and each successor as provided
below, the “TRA Party Representative”) as its agent and attorney in fact with
full power of substitution to act from and after the date hereof and to do any
and all things and execute any and all documents on behalf of such Members which
may be necessary, convenient or appropriate to facilitate any matters under this
Agreement, including but not limited to: (i) execution of the documents and
certificates required pursuant to this Agreement; (ii)  receipt and forwarding
of notices and communications pursuant to this Agreement; (iv) administration of
the provisions of this Agreement; (v)  giving or agreeing to, on behalf of such
Members, any and all consents, waivers, amendments or modifications deemed by
the TRA Party Representative, in its sole and absolute discretion, to be
necessary or appropriate under this Agreement and the execution or delivery of
any documents that may be necessary or appropriate in connection therewith;
(vi)  amending this Agreement or any of the instruments to be delivered to the
Corporation pursuant to this Agreement; (vii) taking actions the TRA Party
Representative is expressly authorized to take pursuant to the other provisions
of this Agreement; (viii)  negotiating and compromising, on behalf of such
Members, any dispute that may arise under, and exercising or refraining from
exercising any remedies available under, this Agreement or any other agreement
contemplated hereby and executing, on behalf of such Members, any settlement
agreement, release or other document with respect to such dispute or remedy; and
(ix) engaging attorneys, accountants, agents or consultants on behalf of such
Members in connection with this Agreement or any other agreement contemplated
hereby and paying any fees related thereto. If the TRA Party Representative is
unwilling to so serve, then the person then-serving as the TRA Party
Representative shall be entitled to appoint its successor. To the fullest extent
permitted by law, none of the TRA Party Representative, any of its Affiliates,
or any of the TRA Party Representative’s or Affiliate’s directors, officers,
employees or other agents (each a “Covered Person”) shall be liable, responsible
or accountable in damages or otherwise to any Member, the Partnership or the
Corporation for damages arising from any action taken or omitted to be taken by
the TRA Party Representative or any other Person with respect to the Partnership
or the Corporation, except in the case of any action or omission which
constitutes, with respect to such Person, willful misconduct or fraud. Each of
the Covered Persons may consult with legal counsel, accountants, and other
experts selected by it, and any act or omission suffered or taken by it on
behalf of the Partnership or the Corporation or in furtherance of the interests
of the Partnership or the Corporation in good faith in reliance upon and in
accordance with the advice of such counsel, accountants, or other experts shall
create a rebuttable presumption of the good faith and due care of such Covered
Person with respect to such act or omission; provided that such counsel,
accountants, or other experts were selected with reasonable care. Each of the
Covered Persons may rely in good faith upon, and shall have no liability to the
Partnership, the Corporation or the Members for acting or refraining from acting
upon, any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture, or other paper or document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties.

 

Section 7.17 Non-Effect of Other Tax Receivable Agreements. If the Corporation,
the Partnership or any of its Subsidiaries enters into any other agreement that
obligates the Corporation, the Partnership or any of its Subsidiaries to make
payments to another party in exchange for tax benefits conferred upon the
Corporation or any of its Subsidiaries, unless otherwise agreed by the TRA Party
Representative, such tax benefits and such payments shall be ignored for all
purposes of this Agreement (including for purposes of calculating the
Hypothetical Tax Liability and the actual Tax liability of the Corporation
hereunder).

 

[Signature Page Follows This Page]

 

31

 

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

  GCM Grosvenor Inc.   a Delaware corporation         By: /s/ Michael J. Sacks  
  Name: Michael J. Sacks     Title: Chief Executive Officer         Grosvenor
Holdings, L.L.C.   an Illinois limited liability company         By: MJS, LLC,
its Managing Member         By: /s/ Michael J. Sacks     Name: Michael J. Sacks
    Title: Manager         By: Michael J. Sacks, its Managing Member         /s/
Michael J. Sacks   Michael J. Sacks



 

[Signature Page to Tax Receivable Agreement]

 

 

 





 



  Grosvenor Capital Management Holdings, LLLP   an Illinois limited liability
limited partnership         By: GCMH GP, L.L.C., its General Partner         By:
Grosvenor Holdings, L.L.C., its Managing Member         By: MJS, LLC, its
Managing Member         By: /s/ Michael J. Sacks     Name: Michael J. Sacks    
Title: Manager         By: Michael J. Sacks, its Managing Member         /s/
Michael J. Sacks   Michael J. Sacks         GCM Grosvenor Management, LLC   a
Delaware limited liability company         By: Grosvenor Holdings, L.L.C., its
Managing Member         By: MJS, LLC, its Managing Member         By: /s/
Michael J. Sacks     Name: Michael J. Sacks     Title: Manager         By:
Michael J. Sacks, its Managing Member         /s/ Michael J. Sacks   Michael J.
Sacks

 

[Signature Page to Tax Receivable Agreement]

 



 

 

 

  Grosvenor Holdings II, L.L.C.   a Delaware limited liability company        
By: Grosvenor Holdings, L.L.C., its Managing Member         By: MJS, LLC, its
Managing Member         By: /s/ Michael J. Sacks     Name: Michael J. Sacks    
Title: Manager         By: Michael J. Sacks, its Managing Member         /s/
Michael J. Sacks   Michael J. Sacks         Grosvenor Holdings, L.L.C.   an
Illinois limited liability company, as TRA Party Representative         By: MJS,
LLC, its Managing Member         By: /s/ Michael J. Sacks     Name: Michael J.
Sacks     Title: Manager         By: Michael J. Sacks, its Managing Member      
  /s/ Michael J. Sacks   Michael J. Sacks         CF Finance Intermediate
Acquisition, LLC   a Delaware limited liability company         By: CF Finance
Acquisition Corp., its sole member         By: /s/ Paul Pion     Name: Paul Pion
    Title: Chief Financial Officer

 

[Signature Page to Tax Receivable Agreement]

 



 

 



 

